J-S39014-17

                                  2018 Pa. Super. 174



    RICHARD THOMAS WALSH, EXECUTOR                    IN THE SUPERIOR COURT
    OF THE ESTATE OF THOMAS J. WALSH,                           OF
    DECEASED,                                              PENNSYLVANIA

                             Appellant

                        v.

    BASF CORPORATION, BAYER
    CORPORATION D/B/A BAYER
    CROPSCIENCE, L.P., AND BAYER
    CROPSCIENCE HOLDING, INC., AND/OR
    BAYER CROPSCIENCE, L.P. AND BAYER
    CROPSCIENCE HOLDING, INC., IN
    THEIR OWN RIGHT; BIOSAFE SYSTEMS,
    L.L.C., CHEMTURA CORPORATION,
    CLEARY CHEMICAL CORP.; DOW
    AGROSCIENCES, L.L.C.; E.H. GRIFFITH,
    INC.; E.I. DUPONT DENEMOURS AND
    CO., INC.; G.B. BIOSCIENCES
    CORPORATION; JOHN DEERE
    LANDSCAPING, INC., SUCCESSOR TO
    LESCO, INC.; MONSANTO COMPANY;
    NUFARM AMERICAS, INC.; REGAL
    CHEMICAL CO.; SCOTTS-SIERRA CROP
    PROTECTION CO.; AND SYNGENTA
    CROP PROTECTION, INC.,

                             Appellees                  No. 1661 WDA 2016


                Appeal from the Order Entered October 14, 2016
               In the Court of Common Pleas of Allegheny County
                   Civil Division at No(s): G.D. No. 10-018588


BEFORE: BENDER, P.J.E., BOWES, J., and STRASSBURGER, J.*

DISSENTING OPINION BY BENDER, P.J.E.:                    FILED JUNE 20, 2018


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S39014-17




      I do not agree with the Majority that the trial court’s Frye inquiry,

derived from Frye v. United States, 293 F. 1013 (D.C. Cir. 1923), was

‘overly expansive.’ Accordingly, I respectfully dissent.

      The Majority criticizes the trial court for looking behind the generally

accepted methodologies that Appellant’s experts purported to employ, and

reviewing the studies on which they relied in applying their methodologies. I

believe such screening is necessary to prevent experts from “evad[ing] a

reasoned Frye inquiry merely by making references to accepted methods in

the abstract.” Betz v. Pneumo Abex, LLC, 44 A.3d 27, 58 (Pa. 2012). As

the trial court aptly observed:
      [U]nder [Appellant’s] position, assume that [Appellant’s expert,
      Nachman Brautbar, M.D.] concludes that Chemical A causes AML
      in humans. Also assume Dr. Brautbar supports this conclusion
      solely by citing an article that concludes Chemical A is completely
      safe for human exposure. Under [Appellant’s] theory, the [c]ourt
      may not address the substance of the article, but must accept Dr.
      Brautbar’s citation and pass the issue on to a jury.

      Under [Appellant’s] approach, Dr. Brautbar may cite a study
      regarding traffic patterns in New York City for the proposition that
      Chemical A causes AML in humans. The [c]ourt may play no role
      beyond seeing whether Dr. Brautbar cited a study to address a
      Bradford Hill criterion. Again, according to [Appellant], the [c]ourt
      must pass the issue on to a jury.

Supplemental Memorandum, 12/27/16, at 6.

      Here, the trial court recognized that Dr. Brautbar greatly relied on

scientific literature in applying his methodologies. For instance, the trial court

discerned that “Dr. Brautbar’s opinions are not founded on the Bradford Hill



                                      -2-
J-S39014-17



criteria as a stand-alone scientific method without citation to peer-reviewed

research.    In fact, Dr. Brautbar’s opinions rely heavily on citation to such

research.” Id. at 5.1 Thus, the trial court reviewed the articles “not for the

purpose of reaching its own conclusion regarding causation or to attack Dr.

Brautbar’s conclusions[,]” as the Majority suggests, but instead “to evaluate

whether [his] cited authorities stand for what they are cited for.” Id. at 5,6.

It found that they did not.

        By way of example, to support his general causation opinion that

chromosomal aberrations can cause AML, Dr. Brautbar cited to authorities

concluding that chromosomal aberrations may be used to predict cancer risk,

generally — rather than AML, specifically. See Trial Court Opinion, 10/5/16,

at 6. The trial court thereby determined that those authorities did not justify

Dr. Brautbar’s opinion that “chromosomal changes induced by exposure to

genotoxic substances are capable of causing AML[,]” as “[n]one of the cited

authorities link chromosomal aberrations to AML[.]” Id. In a similar vein, to


____________________________________________


1   Indeed, Dr. Brautbar explained:
        The generally accepted methodology for determining “general
        causation” is to: (1) identify all relevant studies, (2) read and
        critically evaluate all the relevant studies, (3) evaluate all the data
        based upon recognized scientific factors (the Bradford Hill
        viewpoints) and other factors relevant to the chemical and the
        disease; (4) exercise best professional judgment in reaching a
        conclusion on the issue of whether a particular chemical or class
        of chemicals can cause a particular disease; and (5) explain the
        factual basis and the reasoning supporting the conclusion.

Dr. Brautbar’s Report at 13.

                                           -3-
J-S39014-17



establish that specific products cause AML in humans, Dr. Brautbar “cited to

animal studies, test-tube studies, and studies that include significant limiting

language as to the applicability of their results to causation theories. It is not

generally acceptable scientific methodology to select portions of studies that

favor a certain outcome while ignoring direct statements against that outcome

contained within the same article.” Id. at 12-13. See also id. at 18 (finding

that a study cited by Dr. Brautbar in support of his “fingerprint” theory —

which is based on the premise that products cause damage to human DNA or

chromosomes — was misplaced as it represented that “chromosomal

aberrations may occur in the absence of chemical exposure”).

      Further, although the Majority deems sufficient that “the scientific

literature, in the aggregate, supports a causal relationship between long-term

pesticide exposure and leukemia, such as AML[,]” see Majority Op. at 17, I

tend to agree with the trial court and Defendants that more particularity is

necessary. I think Appellant’s experts’ opinions required supporting research

regarding the specific products and specific disease at issue.

      Therefore, while I recognize that the judiciary is not generally comprised

of scientific experts on causality, see Appellant’s Brief at 17-18, I agree with

the trial court that the studies relied on in applying a methodology should be

reviewed to confirm that they are cited appropriately. In this case, I believe

that the trial court gave adequate reasons for why it found that the cited

articles did not support Dr. Brautbar’s conclusions and, consequently, I would




                                      -4-
J-S39014-17



not determine that it abused its discretion in precluding the testimony of

Appellant’s experts. Thus, I respectfully dissent.




                                     -5-